Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The telephone interview initiated by the Examiner with the Representative Shengfeng Chen (Reg. No. 57430) on 11/09/2021 is followed by authorization for this examiner's amendment. 

The application has been amended as follows: 

Claims 12-13 and 23-27 are canceled.
Claims 1-11 and 14-22 are pending with claim 14 being amended.



EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The following listing of the claims shall replace all previous versions submitted:


(Original)	A viewpoint controllable three-dimensional image display apparatus, comprising:
a display panel having a light emitting side;
a back light for providing a light source for image display in the display panel;
a first grating on a side of the light emitting side distal to the back light;
a second grating between the display panel and the back light; and
a controller configured to alternately turn on and off the first grating and the second grating in a time-division driving mode comprising a first mode and a second mode, thereby presenting a three-dimensional image to a user;
wherein the controller is configured to turn off the second grating, and turn on the first grating, in the first mode, thereby directing light emitted from the display panel into a plurality of first view points on a side of the first grating distal to the display panel; and
the controller is configured to turn off the first grating, and turn on the second grating, in the second mode, thereby directing light emitted from the display panel into a plurality of second view points on a side of the first grating distal to the display panel.
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 1, wherein the controller is further configured to adjust a first viewpoint spacing between two directly adjacent view points of the plurality of first view points and a second viewpoint spacing between two directly adjacent view points of the plurality of second view points.
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 1, wherein the controller is further configured to adjust a first height between the first grating and the display panel, and a second height between the second grating and the display panel. 
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 2, wherein the controller is further configured to adjust each of the first viewpoint spacing and the second viewpoint spacing to be greater than a first spacing; and
the plurality of first view points and the plurality of second view points are configured to present a three-dimensional image to a user, when a first eye of the user is at a position corresponding to a first one of the plurality of first view points and a second eye of the user is at a position corresponding to a second one of the plurality of second view points , the first one of the plurality of first view points and the second one of the plurality of second view points being directly adjacent to each other.
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 4, wherein the controller is further configured to adjust each of the first viewpoint spacing and the second viewpoint spacing to be approximately twice that of the first spacing.  
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 5, wherein the controller is further configured to adjust a first grating period of the first grating and adjust a second grating period of a second grating such that each view point of the plurality of first view points is spaced apart from any directly adjacent view point of the plurality of second view points by approximately the first spacing, and each view point of the plurality of second view points is spaced apart from any directly adjacent view point of the plurality of first view points by approximately the first spacing.
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 2, wherein the controller is further configured to adjust each of the first viewpoint spacing and the second viewpoint spacing to be less than a first spacing; and
the plurality of first view points and the plurality of second view points are configured to present a three-dimensional image to a user, when a first eye of the user is at a position corresponding to a first one of the plurality of first view points and a second eye of the user is at a position corresponding to a second one of the plurality of second view points, the first one of the plurality of first view points and the second one of the plurality of second view points being spaced apart by one or more view points.
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 2, wherein the controller is further configured to adjust each of the first viewpoint spacing and the second viewpoint spacing to be substantially same as a first spacing; and
the controller is further configured to translationally shift positions of a plurality of grating units of the first grating and  positions of a plurality of grating units of the second grating relative to each other such that each view point of the plurality of first view points is spaced apart from one directly adjacent view point of the plurality of second view points by a distance less than a second spacing, and each view point of the plurality of second view points is spaced apart from one directly adjacent view point of the plurality of first view points by a distance less than the second spacing.
(Original)	The viewpoint controllable three-dimensional image display apparatus of claim 8, wherein the controller is configured to translationally shift positions of a plurality of grating units of the first grating and positions of a plurality of grating units of the second grating relative to each other so that a position of each individual view point of the plurality of second view points move towards a position of a respective, directly adjacent, first view point of the plurality of first view points, and a position of each individual view point of the plurality of first view points move towards a position of a respective, directly adjacent, second view point of the plurality of second view points.  
(Previously Presented)	The viewpoint controllable three-dimensional image display apparatus of claim 4, wherein the first spacing is an interpupillary distance of a human.
(Previously Presented)	The viewpoint controllable three-dimensional image display apparatus of claim 8, wherein the second spacing is a width of a pupil.
(Canceled).
(Canceled).
(Currently Amended)	A method for displaying a three-dimensional image in a three-dimensional image display apparatus
wherein the three-dimensional image display apparatus comprises:
a display panel having a light emitting side;
a back light for providing a light source for image display in the display panel;
a first grating on a side of the light emitting side distal to the back light; and
a second grating between the display panel and the back light; and
wherein the method comprises:
alternately turning on and off the first grating and the second grating in a time-division driving mode comprising a first mode and a second mode, thereby presenting the three-dimensional image to a user;
in the first mode, the method comprises:
turning off the second grating;
turning on the first grating; and
directing light emitted from the display panel into a plurality of first view points on a side of the first grating distal to the display panel, by turning on a first grating on a side the light emitting side distal to a back light;
in the second mode, the method comprises:
turning on the second grating;
turning off the first grating; and
directing light emitted from the display panel into a plurality of second view points on a side of the first grating distal to the display panel, by turning on a second grating between the display panel and the back light.
(Original)	The method of claim 14, further comprising:
adjusting a first viewpoint spacing between two directly adjacent view points of the plurality of first view points; and 
adjusting a second viewpoint spacing between two directly adjacent view points of the plurality of second view points.
(Original)	The method of claim 14, further comprising:
adjusting a first height between the first grating and the display panel; and 

(Original)	The method of claim 16, wherein the first height and the second height are adjusted so that a first normal distance between the plurality of first view points and the display panel is substantially same as a second normal distance between the plurality of second view points and the display panel.
(Original)	The method of claim 15, wherein each of the first viewpoint spacing and the second viewpoint spacing is adjusted to be greater than a first spacing; and
the method comprises presenting a three-dimensional image to a user by the plurality of first view points and the plurality of second view points, when a first eye of the user is at a position corresponding to a first one of the plurality of first view points and a second eye of the user is at a position corresponding to a second one of the plurality of second view points, the first one of the plurality of first view points and the second one of the plurality of second view points being directly adjacent to each other.
(Original)	The method of claim 18, further comprising adjusting each of the first viewpoint spacing and the second viewpoint spacing to be approximately twice that of the first spacing.
(Original)	The method of claim 19, further comprising adjusting a first grating period of the first grating and adjusting a second grating period of a second grating such that each view point of the plurality of first view points is spaced apart from any directly adjacent view point of the plurality of second view points by approximately the first spacing, and each view point of the plurality of second view points is spaced apart from any directly adjacent view point of the plurality of first view points by approximately the first spacing.
(Original)	The method of claim 15, further comprising adjusting each of the first viewpoint spacing and the second viewpoint spacing to be less than a first spacing; and
presenting a three-dimensional image to a user by the plurality of first view points and the plurality of second view points, when a first eye of the user is at a position corresponding 
(Original)	The method of claim 15, further comprising adjusting each of the first viewpoint spacing and the second viewpoint spacing to be substantially same as a first spacing; and
adjusting a first grating period of the first grating and adjusting a second grating period of a second grating such that each view point of the plurality of first view points is spaced apart from one directly adjacent view point of the plurality of second view points by a distance less than a second spacing, and each view point of the plurality of second view points is spaced apart from one directly adjacent view point of the plurality of first view points by a distance less than the second spacing.
(Canceled).
(Canceled).
(Canceled).
(Canceled).
(Canceled).


REASON FOR ALLOWANCE




The claimed invention is a viewpoint controllable three-dimensional image display apparatus/method with a distinct combination of limitations (emphasis added):  “A viewpoint to alternately turn on and off the first grating and the second grating in a time-division driving mode comprising a first mode and a second mode, thereby presenting a three-dimensional image to a user; wherein the controller is configured to turn off the second grating, and turn on the first grating, in the first mode, thereby directing light emitted from the display panel into a plurality of first view points on a side of the first grating distal to the display panel; and the controller is configured to turn off the first grating, and turn on the second grating, in the second mode, thereby directing light emitted from the display panel into a plurality of second view points on a side of the first grating distal to the display panel.”.



Regarding claim 1, Matsushita et al. (“Matsushita”) [U.S Patent No. 6,151,166] meets the claim limitations as follows: “a display panel having a light emitting side (i.e. ‘a prism array 12’); a back light for providing a light source (i.e. ‘surface light source device 3’) for image display in the display panel; a first grating (i.e. ‘13’) on a side of the light emitting side distal to the back light; a second grating (i.e. ‘4’) between the display panel and the back light [Fig. 4]; and a controller configured to alternately turn on and off the first grating and the second grating [col. 4: ‘the color display of an image can be made switching on and off each picture element 8’ and ‘diffused by the diffusion plate 7’]”.


See Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.


	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-11 and 14-22 are allowed.




CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488